DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s amendments to the claims overcome the objections to the specification and drawings.
The applicant’s arguments that the newly amended claims 1 and 5 successfully overcome the 101 rejection, are found non-persuasive. The addition of a processor, display controller, and screen, fails to teach an additional structure or function that is more than a generic computer component or can be performed by mental process or with pen and paper. The claim states that extracted segments are displayed by a display controller on a screen. However, a screen is part of a generic computing component and does not add significantly more, and as it is unclear the function of the display controller, as it is incapable of displaying but rather organizing or formatting the images to be displayed, as described in the specification, I person could merely move or post pictures of these segments onto a window screen to be displayed. Furthermore, the added limitations of analyzing, by the processor, the extracted plurality of analysis candidate segments, wherein the plurality of analysis candidate segments include an overlap area and a nonoverlap area between each other”, an EMT could simply view posted pictures that have overlapping sections and analyze the images to diagnose a patient. It is noted that the features upon which applicant relies on in their arguments (i.e. extracting these overlapping segments in order to performing efficient analysis calculation in response to when the collected waveform data is insufficient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The applicant’s amendments to claim 8 successfully overcome the 101 rejection. 
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 5, and 8 objected to because of the following informalities:  The claims reference a "display controller", however the specification only references a "display/print control section". For the purposes of continuity with the specification change "display controller" to read "display/print control section"..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 5 claim that the extracted plurality of segments are displayed by the "display controller", however, the specification does not teach that the display controller is capable of displaying. According to paragraph 26 of the specification of the preset application, the display controller only "controls the layout of the electrocardiogram waveforms displayed on the screen". It is unclear how the display controller is displaying the segments or if the screen is displaying the segments, it unclear as to the function of the display controller. 
The dependent claims inherit the same deficiencies.
Claim Rejections - 35 USC § 101
Claims 1-3, and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for displaying electrocardiogram waveform data generated from an electrocardiogram analyzing apparatus. This method requires a processor for extracting electrocardiogram waveforms that make up a plurality of segments from the collected electrocardiogram signals; then a display controller for displaying the plurality of segments of the electrocardiogram waveform data extracted by the processor on one screen; and analyzing, by the processor, the extracted plurality of analysis candidate segments, wherein the plurality of analysis candidate segments include an overlap area and a nonoverlap area between each other. This method, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a screen, a display controller, and a processor, nothing in the claim precludes the step from practically being performed in the mind or manually with pen and paper. For example, accessing electrocardiogram waveform data and analyzing the data to extract particular segments, that show regular waveforms or irregular waveform that suggest a potential cardiac event, and displaying the extracted segments for review can be done by a medical professional. The segments can be extracted by a medical professional reviewing the data and 
Claim 5 recites an apparatus for analyzing an electrocardiogram comprising a processor for extracting a plurality of segments, that partial overlap, from an ECG signal and a display controller and screen, for displaying the extracted segments. The processor for extracting electrocardiogram waveforms that make up a plurality of segments from the collected electrocardiogram signals and the display controller for displaying step where multiple segments of electrocardiogram waveform data extracted by the analysis unit are displayed on one screen wherein the processor, extracts the plurality of analysis candidate segments, that include an overlap area and a nonoverlap area between each other. This apparatus, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a screen, nothing in the claim precludes the step from practically being performed in the mind or manually with pen and paper. For example, accessing electrocardiogram waveform data and analyzing the data to extract particular segments, that show regular waveforms or irregular waveform that suggest a potential cardiac event, and displaying the extracted segments for review can be done by a medical professional. The segments can be extracted by a medical professional reviewing and analyzing the data by looking at it and selecting relevant intervals for comparison then obtaining physical copies (printed graph/chart) and arranging them for display on a single screen or confined display system. Further, it would not be out of the ability of a medical professional to have the extracted segments have intervals containing overlapping and non-overlapping recordings/data.
Claim 8 recites a non-transitory computer readable recording medium that stores a program for analyzing an electrocardiogram comprising a processor for extracting a plurality of segments, that partial 
This judicial exception is not integrated into a practical application. In, particular, the claims only recite one additional elements- a screen for displaying extracted electrocardiogram waveform segments. The screen is recited at a high level of generality (i.e., as a generic computer screen or personal touchscreen display). This component is cited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing an object classification database, accessing a risk assessment model, determining risk conditions associated with respective objects and identifying a group of objects associated with a first risk condition, generating a display on a display of a computing system, enabling a user to select subsets of the image, and providing classifications to a machine learning system, and determining risk based on machine learning based analysis can be performed with a generic computer component. These additions amount to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claims 2-3, 6-7, and 9-10 do not add significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Badilini (U.S. PG Pub 2007/0265538) in view of Kuo et al (U.S. PG Pub 2006/0281996).
Regarding claim 1 and 9, Badilini teaches An electrocardiogram waveform display method used for an electrocardiogram analyzing apparatus and a display controller, the method comprising: extracting, by the processor, electrocardiogram waveforms of a plurality of analysis candidate segments from a collected electrocardiogram waveform (Fig. 6A-6B illustrates a display electrocardiogram waveforms obtained from an electrocardiogram; Fig. 7 depicts a display showing optimum waveform data extracted by a CPU) including a processor ([0039] describes an ECG extraction system capable of determining and selecting the best ECG signal segments to be extracted; [0042] describes a software program from comparing heartrate and extracting corresponding ECG readings; Fig 10 element 15); displaying, by the display controller, the electrocardiogram waveforms of the extracted plurality of analysis candidate segments, on one screen ([0058] describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data); and analyzing, by the processor, the extracted plurality of analysis candidate segments ([0041]; [0043]; [0058] teaches that the system including the CPU and RAM or ROM run a program to analyze the signals and finds optimum data point free from signal noise). However, Badilini fails to teach wherein the plurality of analysis candidate segments include an overlap area and a nonoverlap area between each other, wherein parts of the plurality of analysis candidate segments overlap by an equal length.  
Kuo teaches a method in the same field of endeavor, wherein extracted segments of an ECG signal include an overlap area and a nonoverlap area between each other, wherein the overlap area is 50% (equal) for each analysis window ([0043] teaches extracting analysis windows (analysis candidate segments) wherein each window is 64 seconds in length and each window has overlap of 50% for each segment. Therefore there is a 50% overlap area and a 50% nonoverlap area for each window).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Badilini to have the extracted plurality of segments include an overlap area of 50% and a nonoverlap area between each other, as taught by Kuo, in order to have sure there is no data lost 
Regarding claim 2, the modified method of Badilini teaches the method in claim 1, wherein the plurality of analysis candidate segments are ones from which a noise segment is removed ([0042] teaches the ability of the system to discard readings that contain noise and select data before or after the discarded reading to ensure there is no noise in the interval; [0049] lines 14-17 describes that a user can select an optimum window for the extracted data to ensure no noise is present in the selected window).
Regarding claim 5 and 10, Badilini teaches An electrocardiogram analyzing apparatus ([Fig. 1 illustrates an electrocardiogram analysis device; Fig. 2 illustrates a flowchart for the steps of an electrocardiogram device), comprising: a processor that extracts electrocardiogram waveforms of a plurality of analysis candidate segments from a collected electrocardiogram waveform ([0039] describes an ECG extraction system capable of determining and selecting the best ECG signal segments to be extracted; [0042] describes a software program from comparing heartrate and extracting corresponding ECG readings) and analyzes the extracted plurality of analysis candidate segments ([0041]; [0042]- [0043]; [0058] teaches that the system including the CPU and RAM or ROM run a program to analyze the signals and finds optimum data point free from signal noise); and a display controller that displays the extracted plurality of analysis candidate segments, on one screen wherein the processor extracts the plurality of analysis candidate segments ([0058] describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data). However, Badilini fails to teach where the plurality of analysis candidate segments include both an overlap area and a nonoverlap 
Kuo teaches a system in the same field of endeavor, wherein extracted segments of an ECG signal include an overlap area and a nonoverlap area between each other, wherein the overlap area is 50% (equal) for each analysis window ([0043] teaches extracting analysis windows (analysis candidate segments) wherein each window is 65 seconds in length and each window has overlap of 50%. Therefore there is a 50% overlap area and a 50% nonoverlap area for each window).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Badilini to have the processor extract a plurality of segments that include an overlap area of 50% and a nonoverlap area between each other, as taught by Kuo, in order to have sure there is no data lost between the segments, and to be able to extract the desired number of segments from a collected ECG signal (Kuo [0043] teaches an example wherein a 288 second ECG signal is collected and there are a desired 8 analysis windows, so in order to get the desired number of analysis windows, 8, from that recording the analysis windows must each overlap 50%).
Regarding claim 6, the modified system of Badilini teaches the system in claim 5, wherein the processor removes a noise segment from the collected electrocardiogram waveform ([0036] teaches using a filter to denoised the signal; [0042] lines 6-10 describes the ability of the invention to discard readings that contain noise and select data before or after the discarded reading to ensure there is no noise in the interval; [0049] lines 14-17 describes that a user can select an optimum window for the extracted data to ensure no noise is present in the selected window).
Regarding claim 8, Badilini teaches a non-transitory computer-readable recording medium that stores an electrocardiogram waveform display program to be used in an electrocardiogram analyzing apparatus including a processor and a display controller ([Abs]. describes the a method for extracting optimum ECG data where this method can be a software computer that may be programmable into a 
Kuo teaches a method in the same field of endeavor, wherein extracted segments of an ECG signal include an overlap area and a nonoverlap area between each other ([0043] teaches extracting analysis windows (analysis candidate segments) wherein each window is 65 seconds in length and each window has overlap of 50%. Therefore there is a 50% overlap area and a 50% nonoverlap area for each window).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Badilini to have the extracted plurality of segments include an overlap area and a nonoverlap area between each other, as taught by Kuo, in order to have sure there is no data lost between the segments, and to be able to extract the desired number of segments from a collected ECG signal (Kuo [0043] teaches an example wherein a 288 second ECG signal is collected and there are a desired 8 analysis windows, so in order to get the desired number of analysis windows, 8, from that recording the analysis windows must each overlap 50%).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badilini (U.S. PG Pub 2007/0265538) in view of Kuo et al (U.S. PG Pub 2006/0281996) as applied to claim 1 and 5 respectively above, and further in view of Moroki et al. (U.S. PG Pub 2006/0047211 A1).
Regarding claim 3, the modified method of Badilini teaches the method in claim 1, however, fails to teach wherein the plurality of analysis candidate segments include an irregular heartbeat waveform.  
Moroki teaches a system in the same field of endeavor, using a portable electrocardiograph capable of analyzing electrocardiographic waveform data capable of displaying selected data ([Abs.]; Fig. 10 illustrates a flowchart of an electrocardiographic waveform measurement and analysis process), wherein in the selected data being displayed include an irregular heartbeat waveform ([0080] describes an embodiment where the data displayed on the display portion are of analysis results for conditions such as bradycardia, RR irregularity and PVC where the waveforms are irregular).
It would have been obvious to one of ordinary skill in the art to modify the method of Badilini to have an electrocardiogram waveform display method where in the waveform segments displayed include an irregular heartbeat on one screen, as taught by Moroki, in order to easily view, compare and analyze electrocardiogram waveform data where a cardiac event is detected.
Regarding claim 7, the modified system of Badilini teaches the system in claim 5, wherein the processor detects an irregular heartbeat waveform and extracts the plurality of analysis candidate segments in such a manner that the irregular heartbeat waveform is included in the segments.  
Moroki teaches a system in the same field of endeavor, using a portable electrocardiograph capable of analyzing electrocardiographic waveform data capable of displaying selected data ([Abs.]; Fig. 10 illustrates a flowchart of an electrocardiographic waveform measurement and analysis process), wherein in the selected data being displayed include an irregular heartbeat waveform ([0080] describes an embodiment where the data displayed on the display portion are of analysis results for conditions such as bradycardia, RR irregularity and PVC where the waveforms are irregular).
It would have been obvious to one of ordinary skill in the art to modify the system of Badilini to have an electrocardiogram waveform display system wherein the processor detects an irregular heartbeat and the waveform segments extracted by the processor and displayed include an irregular heartbeat on one screen, as taught by Moroki, in order to easily view, compare and analyze electrocardiogram waveform data where a cardiac event is detected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792